Dismissed and Opinion filed July 11, 2002








Dismissed and Opinion filed July 11, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00594-CV
____________
 
IN THE INTEREST OF C. E.
B.
 

 
On
Appeal from the 361st District Court
Brazos
County, Texas
Trial
Court Cause No. 7942-361
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal from an order of termination
signed March 27, 2002.  A motion for new
trial was filed April 24, 2002. 
Appellant=s notice of appeal was filed June 7, 2002.




An appeal from an order terminating the parent-child
relationship is accelerated and governed by the rules for accelerated appeals
in civil cases.  Tex. Fam. Code Ann. ' 109.002(a) (Vernon Supp. 2002); Tex. Fam. Code Ann. ' 263.405(a) (Vernon Pamph.
2002).  In an accelerated appeal, the
notice fo appeal must be filed within 20 days after the judgment or order is
signed.  Tex. R. App. P. 26.1(b). 
Moreover, neither a motion for new trial, a request for findings of fact
and conclusions of law, nor any other post-trial motion in the trial court will
extend the deadline for filing a notice of appeal under rule 26.1(b) of the
Texas Rules of Appellate Procedure.  Tex. Fam. Code Ann. ' 263.405(c) (Vernon Pamph.
2002).  
Appellant=s notice of appeal was not filed timely.  A motion for extension of time is necessarily
implied when a appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day grace period provided
by Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.  
On June 27, 2002, appellee filed a motion to dismiss the
appeal for want of jurisdiction.  Appellant
filed no response.  
Accordingly, we grant appellee=s motion and the appeal is ordered
dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed July 11, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do Not Publish C Tex. R. App. P.
47.3(b).